Judgment, Supreme *180Court, Bronx County (Edward Davidowitz, J.), rendered June 6, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
Defendant’s challenge to the trial court’s initial jury instruction on justification is not preserved for review and we decline to consider it in the interest of justice, particularly since the charge as given substantially conformed to defendant’s request (see, People v Aezah, 191 AD2d 312, lv denied 81 NY2d 1010). Were we to review this claim in the interest of justice, we would find the error, if any, to be harmless in view of the overwhelming evidence disproving the defense of justification.
The court’s supplementary instruction on justification, read as a whole, could not have confused the jury as to the appropriate standards. Concur — Milonas, J. P., Williams, Andrias and Saxe, JJ.